UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2008 333-117114 Commission File number USA SUPERIOR ENERGY HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 30-0220588 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1726 Augusta Drive, Suite 105, Houston, Texas 77057 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 832-251-3000 Securities Registered pursuant to Section 12(b) of the Exchange Act: Common Stock, $.001 par value Over The Counter Bulletin Board (Title of Class) (Name of exchange on which registered) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £ No T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £ No T PART I- FINANCIAL INFORMATION Item 1. Financial Statements IMPORTANT DISCLOSURE Contrary to the rules of the SEC, the Company's consolidated financial statements included in this filing have not been reviewed by an independent public accountant in accordance with professional standards for conducting such reviews. Table of Contents for Item 1: o Consolidated Balance Sheets as of June 30, 2008 and December 31, 2007 o Consolidated Statements of Operations for the three and six months ended June 30, 2008 and 2007 o Consolidated Statement of Stockholders’ Equity for the six months ended June 30, 2008 o Consolidated Statements of Cash Flows for six months ended June 30, 2008 and 2007 o Notes to the Consolidated Financial Statements – June 30, 2008 USA SUPERIOR ENERGY HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS As of June 30, 2008 and December 31, 2007 ASSETS June 30, 2008 December 31, 2007 Current assets (unaudited) (audited) Cash and cash equivalents $ 23,779 $ 256,943 Restricted cash 50,000 50,000 Accounts receivable 2,500 - Prepaid expenses and other current assets 153,270 24,699 Total current assets 229,549 331,642 Oil and gas properties, including $348,086 of unproved properties, net of accumulated depletion, depreciation and amortization of $76,311 and $36,991, respectively – using full cost method of accounting 1,528,969 1,568,289 Office equipment, net of depreciation of $17,059 and $9,391, respectively 26,704 34,372 Other assets 750 750 Total assets $ 1,785,972 $ 1,935,053 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ 651,848 $ 326,730 Convertible demand note, net of unamortized discount of $ 240,260 and $244,154, respectively 46,961 27,000 Current portion of notes payable 344,097 347,762 Advances payable – related party 272,784 114,259 Total current liabilities 1,315,690 815,751 Convertible debenture, net of unamortized discount of $238,852 and $257,316, respectively 257,764 215,947 Notes payable 171,522 363,957 Asset retirement obligations 118,251 115,520 Total liabilities 1,863,227 1,511,175 STOCKHOLDERS’ EQUITY Common shares, $0.001 par value, 150,000,000 shares authorized, 56,160,000 and 55,760,000 shares issued and outstanding, respectively 56,160 55,760 Additional paid-in capital 8,377,720 7,924,850 Stock subscription receivable (130,000 ) - Accumulated deficit (8,381,135 ) (7,556,732 ) Total stockholders’ equity (77,255 ) 423,878 Total liabilities and stockholders’ equity $ 1,785,972 $ 1,935,053 The accompanying notes are an integral part of these consolidated financial statements. USA SUPERIOR ENERGY HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the six and three months ended June 30, 2008 and 2007 (Unaudited) Three months to June 30 Six months to June 30 2008 2007 2008 2007 Revenue $ 124,522 $ 140,917 $ 240,085 $ 194,335 Operating expenses Lease operating expenses 15,358 93,434 119,612 126,423 General and administrative, including stock based compensation of $207,436 and $3,020,000, respectively 320,833 446,807 784,584 3,772,662 Depreciation, depletion and amortization 28,476 49,712 Total operating expenses 364,667 540,241 953,908 3,899,085 Operating loss (240,145 ) (399,324 ) (713,823 ) (3,704,750 ) Other income (expense) (23,244 ) 3,516 (23,244 ) 3,516 Interest expense (44,274 ) - (87,329 ) - Total other expense (67,518 ) 3,516 (110,573 ) 3,516 Net loss (307,663 ) (395,808 ) (824,403 ) (3,701,234 ) Net loss per share: Basic and diluted $ (0.01 ) $ (0.09 ) $ (0.01 ) $ (0.10 ) Weighted average shares outstanding: Basic and diluted 56,067,692 35,666,630 56,067,692 35,666,630 The accompanying notes are an integral part of these consolidated financial statements. USA SUPERIOR ENERGY HOLDINGS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the six months ended June 30, 2008 (Unaudited) Common Shares Par Amount Additional Paid-In Capital Stock Subscription Receivable Accumulated Deficit Total Balance, December 31, 2007 55,760,000 $ 55,760 $ 7,924,850 $ - $ (7,556,732 ) $ 423,878 Shares issued in exchange for subscription receivable 400,000 400 299,600 (130,000 ) - 170,000 Warrants issued for services - - 153,270 - - 153,270 Net loss - (824,403 ) (824,403 ) Balance, June 30, 2008 56,160,000 $ 56,160 $ 8,377,720 $ (130,000 ) $ (8,381,135 ) $ (77,255 ) The accompanying notes are an integral part of these consolidated financial statements. USA SUPERIOR ENERGY HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, 2007 and 2008 (Unaudited) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (824,403 ) $ (3,701,234 ) Adjustments to reconcile net loss to cash used by operating activities: Depreciation, depletion and amortization 49,719 153 Amortization of debt discount 22,358 248,048 Stock based compensation 207,436 3,020,000 Net change in operating assets and liabilities 413,826 (229,926 ) NETCASH USED BY OPERATING ACTIVITIES (131,064 ) (662,959 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - (37,945 ) Investment in oil and gas properties - (400,000 ) Increase in restricted cash - - CASH FLOWS USED IN INVESTING ACTIVITIES - (437,945 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of short-term debt 100,000 27,740 Proceeds from sale of units - 1,000,000 Capital contributions from shareholder - 72,212 Repayments of notes payable (202,100 ) - CASH FLOWS USED BY FINANCING ACTIVITIES (102,100 ) 1,099,952 NET INCREASE(DECREASE) IN CASHANDCASH EQUIVALENTS (233,164 ) (952 ) Cash and cash equivalents, beginning of period 256,943 6,657 Cash and cash equivalents, end of period $ 23,779 $ 5,705 Cash paid for: Interest $ 1,001 $ - Income taxes $ - $ - Supplemental Schedule of Non-cash Investing and Financing Activities: Purchase oil and gas properties through issuance of notes payable $ - $ 750,097 Recapitalization - 18,360 Asset retirement obligation incurred - 88,066 The accompanying notes are an integral part of these consolidated financial statements USA SUPERIOR ENERGY HOLDINGS, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 Note 1 – Organization and Business Operations Contrary to the rules of the SEC, the Company's consolidated financial statements included in this filing have not been reviewed by an independent public accountant in accordance with professional standards for conducting such reviews. USA Superior Energy Holdings, Inc. (the “Company” or “USA Superior”), a Nevada corporation, was originally formed on November 12, 2003 as Comlink Communications Company (“Comlink”).In fiscal the fiscal year ended 2006, Comlink was essentially dormant with no operating business, having discontinued all prior operations in the first quarter of 2006. Prior operations consisted of an attempt to market two-way radio communication equipment over the internet. The Company had no capital and no prospects to raise capital to carry out the prior business plan. The current business of the Company is to develop, own and operate prospects and energy projects in East and Southwest Texas.The Company primarily focuses on properties with a potential for enhanced secondary or tertiary recovery using modern state-of-the-art workover and stimulation techniques. On
